DETAILED ACTION
Claims 1-5 and 8-17 are presented for examination. 
	Applicant’s Amendment filed October 29, 2020 has been entered into the present application. 
	Claims 1-5 and 8-17 are pending and under examination. Claims 12-13 are amended. Claims 14-17 are newly added. 
Applicant’s arguments, filed October 29, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Error Noted in Claim Listing Filed October 29, 2020
	Applicant is notified that the claim listing filed October 29, 2020 fails to properly amend the claims in accordance with the requirements of 37 C.F.R. §1.121(c). 37 C.F.R. §1.121(c) states that, “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of ‘currently amended’, and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.”
	In the claim listing filed October 29, 2020, Applicant presents the text of instant claim 1 with an additional extraneous period at the end of the claim, an element that is newly added from the immediate prior version of the claims. However, Applicant fails to present the text of instant claim 1 in the manner required by 37 C.F.R. §1.121(c) to indicate any changes made to the text of the claim relative to the immediate prior version of the claims, which is improper. For this reason, the claim listing is technically 
	Applicant is notified that any future submissions that do not explicitly comply with the requirements of 37 C.F.R. §1.121(c) may not be entered into the record at the discretion of the Examiner (and, if not entered, notice to this effect will be mailed to Applicant). Repeated submissions of non-compliant claim listings may delay substantive prosecution on the merits and may be considered non-bona fide attempts at reply. Applicant is urged to review the requirements of 37 C.F.R. §1.121(c) prior to filing any claim listings in any future submissions to ensure full compliance with this rule.

Objections to the Claims (New Grounds of Objection)
	Claim 1 is objected to for reciting two periods at the conclusion of the claim, which is improper. Appropriate correction is required. 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitations directed to (i) the incorporation of “a neutralizing agent to provide a pH from 5.0 to 5.7” (claim 15), or (ii) “wherein dapsone particles in the composition are smaller than dapsone particles in a composition having carbomer homopolymer type C as polymeric viscosity builder” (claims 16-17).
At p.5 of the Remarks filed 10/29/20, Applicant states that “[c]laim 15 is new”, and cites basis for the new claim at p.14, Table 1, of the as-filed specification. Applicant additionally states that “[c]laims 16 and 17 are new” and that “[b]asis is found in the application as filed, e.g., at p.14, paragraph [042] and at p.3, paragraph [010]”.
At p.6, para.[037], of the as-filed specification, Applicant states, “In some embodiments, the compositions further include a neutralizing agent. In certain embodiments, the neutralizing agent is an ionic or amine buffer. In certain embodiments, the neutralizing agent is sodium hydroxide or triethanolamine. Use of a neutralizing agent results in compositions typically having a pH from 5.5 to 6.5.”
At p.14, Table 1, of the as-filed specification, Applicant recites the use of a pH adjusting solution to yield a pH value of 5.5-7 of the recited 7.5% w/w dapsone formulation.
The originally filed disclosure and claims fail to provide adequate written support for Applicant’s newly added limitation directed to the incorporation of “a neutralizing agent to provide a pH from 5.0 to 5.7” (claim 15) into the recited 7.5% w/w dapsone topical formulation. At best, Applicant’s as-filed specification describes the use of a pH adjusting solution to yield a pH range of 5.5-6.5, or 5.5-7.0, but not the instantly claimed range of pH 5.0-5.7. Applicant relies upon the disclosure at p.14, Table 1, of the as-filed specification in support of this newly claimed pH range of 5.0-5.7, but such table fails to support this newly claimed range, as it is directed to a pH range of 5.5-7.0 (not lower pH values of 5.0-5.7 as now 
At p.14, para.[042] of the as-filed specification, Applicant states that “[t]he microscopic image of ENA (30% diethylene glycol monoethyl ether, 4% acrylamide/sodium acryloyldimethyltaurate copolymer based thickener) in comparison to ENC (30% diethylene glycol monoethyl ether, 1% Carbopol 980) shows a clear difference in particle size of the dapsone. Larger crystals were observed in the same with carbomer homopolymer type C (ENC vs. ENA)”.
The originally filed disclosure and claims fail to provide adequate written support for Applicant’s newly added limitation directed to “wherein dapsone particles in the composition are smaller than dapsone particles in a composition having carbomer homopolymer type C as polymeric viscosity builder” (claims 16-17). At best, Applicant describes that the instantly claimed dapsone composition with diethylene glycol monoethyl ether and acrylamide/sodium acryloyldimethyltaurate copolymer based thickener exhibited smaller dapsone crystals as compared to the identical formulation using carbomer homopolymer type C as the thickener in place of the acrylamide/sodium acryloyldimethyltaurate copolymer thickener. This is evidenced by Table 1, p.14, of the as-filed specification, in which it is clear that the comparative dapsone particle sizes were made between substantially identical dapsone formulations but for the single difference in thickener (smaller dapsone particles yielded from the acrylamide/sodium acryloyldimethyltaurate copolymer formulation, as compared to larger dapsone particles that yielded from the carbomer homopolymer type C formulation) – not just a composition of dapsone with carbomer homopolymer type C as recited in newly added claims 16-17. This concept newly introduced into claims 16-17, therefore, constitutes an impermissible broadening of the subject matter originally disclosed and claimed that does not find sufficient written support in the as-filed specification and/or claims. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, Applicant recites “[t]he composition of [c]laim 1 wherein dapsone particles in the composition are smaller than dapsone particles in a composition having carbomer homopolymer type C as polymeric viscosity builder”, which renders the claim indefinite because Applicant fails to recite any additional physical and/or structural features that would account for the additional property. As a result, either claim 16 refers to a property that is inherent to the composition of claim 1 (in which case claim 16 fails to properly further limit the subject matter of instant claim 1) or it is directed to a specific, narrower embodiment of the composition of claim 1 (e.g., specific amounts) that yields the recited property (in which case claim 16 is additionally indefinite for failing to clearly and precisely apprise the ordinarily 
For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 17, Applicant recites “[t]he composition of [c]laim 16, wherein dapsone particles in the composition are smaller than dapsone particles in a composition having carbomer homopolymer type C as polymeric viscosity builder”, which fails to further limit the subject matter of instant claim 16, as claim 16 already provides for this identical property of the dapsone particles. As claim 17 fails to add any additional physical and/or structural features to the composition of claim 16, such claim fails to further limit the subject matter of parent claim 16. Clarification is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-5 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11-15 and 18-20 of U.S. Patent Application No. 15/343,978, already of record, for the reasons of record set forth at p.18-19 of the previous Office Action dated April 29, 2020, of which said reasons are herein incorporated by reference. 
Newly amended claim 12 is amended to narrow the amount of dapsone from “about 7.5% w/w” to now recite “7.5% w/w dapsone”. 
‘978 recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, which clearly provides for the incorporation of 7.5% w/w dapsone as instantly claimed. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the instantly claimed product and a process of using the product as claimed in the ‘978 application are distinct because “the methods of the ‘978 application do not require the use of compositions as claimed herein, nor are the compositions as claimed herein limited to use in the specific methods of the ‘978 application” (Reply, p.12). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s urging that the instantly claimed product is patentably distinct from a process of using the product as claimed in the ‘978 application is unavailing. That the copending ‘978 claims are directed to a process of use and not a product per se does not vitiate the fact that the ordinarily skilled artisan must possess the topical dapsone formulation of the ‘978 claims in order to practice the method of use 
Applicant finally argues that the instant rejection should “be held in abeyance until there is a determination of patentable subject matter in the two cases and an assessment can be made as to the differences between the claims at that time” (Reply, p.12).
The arguments have been fully and carefully considered, but are not found persuasive.
In view of the fact that the instant claims are not in condition for allowance as evidenced by the rejections set forth infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the copending ‘978 claims, the rejection remains proper at this time.
For these reasons supra, rejection of claims 1-5 and 8-12 is proper.

5.	Claims 1-5 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent Application No. 15/984,657 in view of Pickert et al. (“An Evaluation of Dapsone Gel 5% in the Treatment of Acne Vulgaris”, Expert Opin. Pharmacother, 2009; 10(9):1515-1521), already of record, for the reasons of record set forth at p.19-21 of the previous Office Action dated April 29, 2020, of which said reasons are herein incorporated by reference.
Newly amended claim 12 is amended to narrow the amount of dapsone from “about 7.5% w/w” to now recite “7.5% w/w dapsone”. 
‘657 provides for the incorporation of dapsone into the recited composition in an amount of “7% w/w to 10% w/w”, which continues to remain material to circumscribing (and, thus, rendering prima facie obvious) Applicant’s instantly narrowed quantity of “7.5% w/w” dapsone. MPEP §2144.05. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the claims in this case specifically exclude adapalene, while adapalene is required in the claims of the ‘657 application” (Reply, p.12). Applicant contends that “Pickert is not especially pertinent to the problems presented in this case because Pickert does not teach compositions comprising 7%-8% w/w dapsone, as opposed to 5% dapsone” (Reply, p.12).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant again fails to consider the reasoning provided in support of the grounds for rejection. The rejection specifically acknowledges that the topical pharmaceutical composition of the ‘657 claims comprises dapsone and adapalene for the treatment of acne vulgaris, and further specifically acknowledges that the ‘657 claims differ from the instant claims only insofar as they do not explicitly teach the exclusion of adapalene from the copending topical pharmaceutical composition. However, Pickert et al. was cited as evidence that topical dapsone gel was known to be effective as monotherapy for mild to moderate acne, thereby establishing the reasonable expectation of success that the ‘657 topical pharmaceutical composition would have been effectively modified to contain dapsone alone - without adapalene - and remain therapeutically effective for the treatment of acne vulgaris. Accordingly, it remains clear that the instant claims constitute an obvious variation of the ‘657 claims when the ‘657 claims are taken in further view of Pickert’s teachings.
Applicant finally argues that the instant rejection should “be held in abeyance until there is a determination of patentable subject matter in the two cases and an assessment can be made as to the differences between the claims at that time” (Reply, p.13).
The arguments have been fully and carefully considered, but are not found persuasive.
In view of the fact that the instant claims are not in condition for allowance as evidenced by the rejections set forth infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the copending ‘657 claims, the rejection remains proper at this time.
For these reasons supra, rejection of claims 1-5 and 8-12 is proper.


Newly amended claim 12 is amended to narrow the amount of dapsone from “about 7.5% w/w” to now recite “7.5% w/w dapsone”. 
 ‘926 recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, which clearly provides for the incorporation of 7.5% w/w dapsone as instantly claimed. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the rejection should “be held in abeyance until there is a determination of patentable subject matter in this case, and an assessment can be made as to the differences between the claims at that time” (Reply, p.13).
The arguments have been fully and carefully considered, but are not found persuasive.
In view of the fact that the instant claims are not in condition for allowance as evidenced by the rejections set forth infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the ‘926 patent claims, the rejection remains proper at this time.
For these reasons supra, rejection of claims 1-5 and 8-12 is proper.

7.	Claims 1-5 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,517,219, already of record, for the reasons of record set forth at p.24-25 of the previous Office Action dated April 29, 2020, of which said reasons are herein incorporated by reference.
Newly amended claim 12 is amended to narrow the amount of dapsone from “about 7.5% w/w” to now recite “7.5% w/w dapsone”. 


Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the rejection should “be held in abeyance until there is a determination of patentable subject matter in this case, and an assessment can be made as to the differences between the claims at that time” (Reply, p.13-14).
The arguments have been fully and carefully considered, but are not found persuasive.
In view of the fact that the instant claims are not in condition for allowance as evidenced by the rejections set forth infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the ‘219 patent claims, the rejection remains proper at this time.
For these reasons supra, rejection of claims 1-5 and 8-12 is proper.

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent Application No. 15/984,657 in view of Pickert et al. Expert Opin. Pharmacother, 2009; 10(9):1515-1521), as applied above to claims 1-5 and 8-12, for the reasons of record set forth at p.19-21 of the previous Office Action dated April 29, 2020, 
further in view of newly cited Garrett (WO 2009/108147 A1; 2009, already of record).
‘657 in view of Pickert, as applied above to claims 1-5 and 8-12. 
‘657 in view of Pickert differ from the instant claims only insofar as they do not explicitly teach the further incorporation of a neutralizing agent into the dapsone formulation to provide a pH of 5.5-6.5 (claim 14), or 5.0-5.7 (claim 15). 
Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent CARBOPOL, a cross-linked acrylic acid polymer (also known as carbomer), and further teaches that the thickener generally comprises between about 0.2-4% w/w of the composition (p.15, l.5-19). Garrett additionally teaches that the topical composition includes an organic solvent system, preferably diethylene glycol monoethyl ether (p.13, l.30-p.14, l.2), which is generally incorporated in an amount of about 25-35% w/w of the composition (p.17, l.4-12). Garrett teaches that an alkali may be further incorporated into the composition to change the pH value of the composition (e.g., sodium hydroxide, triethanolamine) and that the compositions have a pH of below about 7, such as, e.g., between about 4.0 to about 5.5 (p.14, l.16-26). Garrett teaches that the topical composition also preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben (p.17, l.14-21). Garrett further discloses that the topical composition comprises between 0.5-10% w/w dapsone (p.19, l.24-25). Garrett teaches a preferred composition comprising about 5% w/w dapsone; about 0.85% w/w carbomer 980; about 25% w/w DGME; about 0.2% w/w methyl paraben; about 0.2% w/w sodium hydroxide; and about 68.75% w/w purified water (p.20, l.6-9). Garrett teaches that the relative percentages of each of the 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in further incorporating an alkaline pH adjusting agent into the ‘657 composition as modified by Pickert et al. to yield a pH of 5.5-6.5 or 5.0-5.7 because Garrett teaches that topical dapsone compositions with a diethylene glycol monoethyl ether organic solvent were generally formulated with a pH of below 7, such as between about 4.0-5.5. The skilled artisan would have found it prima facie obvious to employ an alkaline pH adjusting agent in the ‘657 composition as modified by Pickert et al. to provide an alkaline pH of below 7 to yield this desirable alkaline pH value of the topical dapsone composition. Furthermore, as Garrett suggests generally that such topical dapsone compositions should exhibit an alkaline pH of < 7.0 (further highlighting a narrower range of 4.0-5.5, e.g.), such range clearly overlaps and/or meets Applicant’s instantly claimed ranges of 5.5-6.5 (claim 14) or 5.0-5.7 (claim 15). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP §2144.05(I) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
This is a provisional nonstatutory double patenting rejection. 

9.	Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,161,926, as applied above to claims 1-5 and 8-12, for the reasons of record set forth at p.24 of the previous Office Action dated April 29, 2020, or
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,517,219, as applied above to claims 1-5 and 8-12, for the reasons of record set forth at p.24-25 of the previous Office Action dated April 29, 2020, 
each alternatively taken in further view of newly cited Garrett (WO 2009/108147 A1; 2009, already of record). 
‘926 as applied above to claims 1-5 and 8-12.
‘219 as applied above to claims 1-5 and 8-12. 

Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent CARBOPOL, a cross-linked acrylic acid polymer (also known as carbomer), and further teaches that the thickener generally comprises between about 0.2-4% w/w of the composition (p.15, l.5-19). Garrett additionally teaches that the topical composition includes an organic solvent system, preferably diethylene glycol monoethyl ether (p.13, l.30-p.14, l.2), which is generally incorporated in an amount of about 25-35% w/w of the composition (p.17, l.4-12). Garrett teaches that an alkali may be further incorporated into the composition to change the pH value of the composition (e.g., sodium hydroxide, triethanolamine) and that the compositions have a pH of below about 7, such as, e.g., between about 4.0 to about 5.5 (p.14, l.16-26). Garrett teaches that the topical composition also preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben (p.17, l.14-21). Garrett further discloses that the topical composition comprises between 0.5-10% w/w dapsone (p.19, l.24-25). Garrett teaches a preferred composition comprising about 5% w/w dapsone; about 0.85% w/w carbomer 980; about 25% w/w DGME; about 0.2% w/w methyl paraben; about 0.2% w/w sodium hydroxide; and about 68.75% w/w purified water (p.20, l.6-9). Garrett teaches that the relative percentages of each of the components of the composition may be varied depending upon the desired strength of the formulation, gel viscosity, and desired ratio of microparticulate to dissolved dapsone (p.20, l.10-13). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in further incorporating an alkaline pH adjusting agent into the ‘926 or ‘219 composition to yield a pH of 5.5-6.5 or 5.0-5.7 because Garrett teaches that topical dapsone compositions with diethylene glycol monoethyl ether organic solvent were generally formulated prima facie obvious to employ an alkaline pH adjusting agent in the ‘926 or ‘219 composition to provide an alkaline pH of below 7 to yield this desirable alkaline pH value of the topical composition. Furthermore, as Garrett suggests generally that such topical dapsone compositions should exhibit an alkaline pH of < 7.0 (further highlighting a narrower range of 4.0-5.5, e.g.), such range clearly overlaps and/or meets Applicant’s instantly claimed ranges of 5.5-6.5 (claim 14) or 5.0-5.7 (claim 15). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP §2144.05(I) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
This is a non-provisional nonstatutory double patenting rejection. 

Conclusion
Rejection of claims 1-5, 8-12 and 14-17 is proper.
Claim 13 is objected to for depending from a rejected base claim.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 2, 2021